915 F.2d 1563
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth Charles AINSWORTH, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 90-1404.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1990.Decided Oct. 17, 1990.

Appeal from the United States District Court for the District of South Carolina, at Orangeburg.  Charles E. Simons, Jr., Senior District Judge.  (CA-89-888-5-6H)
Kenneth Charles Ainsworth, appellant pro se.
Gary R. Allen, United States Department of Justice, Washington, D.C., for appellee.
D.S.C.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kenneth Charles Ainsworth appeals from the district court's order granting the United States' motion to dismiss his complaint.  The court rejected Ainsworth's various challenges to efforts by the Internal Revenue Service to collect unpaid taxes and penalties for the years 1980-1986.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ainsworth v. United States, CA-89-888-5-6H (D.S.C. Dec. 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.